
	
		II
		111th CONGRESS
		1st Session
		S. 457
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2009
			Mr. Thune (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish pilot projects under the
		  Medicare program to provide incentives for home health agencies to utilize home
		  monitoring and communications technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Independence Through
			 Technology Act of 2009.
		2.Remote monitoring pilot projects
			(a)Pilot projects
				(1)In generalNot later than 9 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall conduct pilot
			 projects under title XVIII of the Social Security Act for the purpose of
			 providing incentives to home health agencies to utilize home monitoring and
			 communications technologies that—
					(A)enhance health outcomes for medicare
			 beneficiaries; and
					(B)reduce expenditures under such
			 title.
					(2)Site requirements
					(A)Urban and RuralThe Secretary shall conduct the pilot
			 projects under this section in both urban and rural areas.
					(B)Site in a small stateThe Secretary shall conduct at least 1 of
			 the pilot projects in a State with a population of less than 1,000,000.
					(3)Definition of home health
			 agencyIn this section, the
			 term home health agency has the meaning given that term in
			 section 1861(o) of the Social Security Act (42 U.S.C. 1395x(o)).
				(b)Medicare beneficiaries within the scope of
			 projectsThe Secretary shall
			 specify the criteria for identifying those medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
			(c)Incentives
				(1)Performance targetsThe Secretary shall establish for each home
			 health agency participating in a pilot project under this section a performance
			 target using one of the following methodologies, as determined appropriate by
			 the Secretary:
					(A)Adjusted historical performance
			 targetThe Secretary shall
			 establish for the agency—
						(i)a base expenditure amount equal to the
			 average total payments made to the agency under parts A and B of title XVIII of
			 the Social Security Act for medicare beneficiaries determined to be within the
			 scope of the pilot project in a base period determined by the Secretary;
			 and
						(ii)an annual per capita expenditure target for
			 such beneficiaries, reflecting the base expenditure amount adjusted for risk
			 and adjusted growth rates.
						(B)Comparative performance
			 targetThe Secretary shall
			 establish for the agency a comparative performance target equal to the average
			 total payments under such parts A and B during the pilot project for comparable
			 individuals in the same geographic area that are not determined to be within
			 the scope of the pilot project.
					(2)IncentiveSubject to paragraph (3), the Secretary
			 shall pay to each participating home care agency an incentive payment for each
			 year under the pilot project equal to a portion of the medicare savings
			 realized for such year relative to the performance target under paragraph
			 (1).
				(3)Limitation on expendituresThe Secretary shall limit incentive
			 payments under this section in order to ensure that the aggregate expenditures
			 under title XVIII of the Social Security Act (including incentive payments
			 under this subsection) do not exceed the amount that the Secretary estimates
			 would have been expended if the pilot projects under this section had not been
			 implemented.
				(d)Waiver authorityThe Secretary may waive such provisions of
			 titles XI and XVIII of the Social Security Act as the Secretary determines to
			 be appropriate for the conduct of the pilot projects under this section.
			(e)Report to CongressNot later than 5 years after the date that
			 the first pilot project under this section is implemented, the Secretary shall
			 submit to Congress a report on the pilot projects. Such report shall contain a
			 detailed description of issues related to the expansion of the projects under
			 subsection (f) and recommendations for such legislation and administrative
			 actions as the Secretary considers appropriate.
			(f)ExpansionIf the Secretary determines that any of the
			 pilot projects under this section enhance health outcomes for Medicare
			 beneficiaries and reduce expenditures under title XVIII of the Social Security
			 Act, the Secretary may initiate comparable projects in additional areas.
			(g)Incentive payments have no effect on other
			 medicare payments to agenciesAn incentive payment under this
			 section—
				(1)shall be in addition to the payments that a
			 home health agency would otherwise receive under title XVIII of the Social
			 Security Act for the provision of home health services; and
				(2)shall have no effect on the amount of such
			 payments.
				
